Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 3/26/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 2019/0274121).

Regarding claim 1, Wu discloses a buffer status report transmission method performed by a terminal [Fig. 5, ¶¶ 127-135; a process 500  of wireless communication systems 100/200, flowchart 300, and/or protocol stack configurations 400 performed by UE 515], comprising: 
	transmitting a buffer status report to a scheduling device [Fig. 5, ¶ 131; at 535, UE 510 transmit to base station 505, a request for resources include a first BSR], wherein the buffer status report is used to indicate at least one piece of target information [Fig. 5, ¶ 131; wherein the first BSR include an indication of the identifier of second RAT] as follows: 
		a data size of and a corresponding channel for sidelink data to be transmitted [¶ ; an amount of resources needed to transmit the data stored in the corresponding buffer]; 
		a transmission type of sidelink data to be transmitted [Fig. 5, ¶ 131; first transmission type using the second RAT]; 
		
Regarding claim 2, Wu discloses the buffer status report transmission method according to claim 1.
Wu discloses wherein the buffer status report indicates the target information directly or indirectly [Fig. 5, ¶ 131; the resource request include a first BSR associated with the first RAT and a second BSR associated with the second RAT].  

Regarding claim 3, Wu discloses the buffer status report transmission method according to claim 2
Wu discloses wherein the buffer status report indicates the target information indirectly by: 
indicating the target information based on an association relationship with a hybrid automatic repeat request HARQ entity [Fig. , ¶ ; ]; or 
indicating the target information based on an association relationship with a preset identifier; or 
indicating the target information based on an association relationship with a resource element; or indicating the target information based on an association relationship with a beam; or 
indicating the target information based on an association relationship with a channel.  

Regarding claim 4, Wu discloses the buffer status report transmission method according to claim 1. 
Wu discloses wherein before the transmitting a buffer status report to a scheduling device Fig. 5, ¶ 129; wherein before the transmitting a request for resources/(included buffer status report) to a BS 505 at 535], the buffer status report transmission method further comprising: 
transmitting sidelink scheduling information to the scheduling device [Fig. 5, ¶ 129; UE 510 transmit to the base station 505, a sidelink information message].  

Regarding claim 5, Wu discloses the buffer status report transmission method according to claim 4.
Wu discloses wherein the sidelink scheduling information comprises at least one piece of information as follows: 
maximum processing capability of the terminal; 
a transmission object [¶ 99; service type for the sidelink communications, e.g., such as a provider service identifier (PSID), an intelligent transport systems application identifier (ITS-AID) message type indication, and the like]; 
a transmission type corresponding to a transmission object [¶ 129; wherein the sidelink information message include additional information associated with the sidelink communications, such as a transmission type ].
.  
Regarding claims 8-12, the claims recite a terminal, comprising a processor, a memory, and a computer program stored in the memory (See Wu, Fig. 9, ¶ 159; Device 905 including a communications manager 910, a I/O controller 915, a transceiver 920, an antenna 925, a memory 930, a processor 940, and a software 935) and executable on the processor to perform the functions of the buffer status report transmission method performed by the terminal recited as in claims 1-5 respectively; therefore, claims 8-12 are rejected along the same rationale that rejected in claims 1-5 respectively.

Regarding claims 15-19, the claims recite a scheduling device, comprising a processor, a memory, and a computer program stored in the memory (See Wu, Fig. 10, ¶ 159; Base station 1005 may include a receiver 1010, a communications manager 1015, and a transmitter 1020) and executable on the processor to perform the functions of the buffer status report transmission method performed by the terminal recited as in claims 1-5 respectively; therefore, claims 15-19 are rejected along the same rationale that rejected in claims 1-5 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 
Claims 6 and 13 are rejected under 35 U.S.C. 103 unpatentable over Wu et al. (US 2019/0274121) in view of Li et al. (US 2019/0260623).

Regarding claim 6, Wu discloses the buffer status report transmission method according to claim 1, but does not explicitly disclose wherein the buffer status report comprises one or more formats, and the buffer status report of each format indicates the different target information, or the buffer status report of each format indicates the target information in a different way.
However, Li discloses wherein the buffer status report comprises one or more formats, and
 the buffer status report of each format indicates the different target information, or 
the buffer status report of each format indicates the target information in a different way [¶¶ 217-221; wherein the first parameter/(include with the BSR in the request information (¶ 194), see ¶ 198) includes one or more of the following: information directly indicating the second parameter, format information of control information of the data, scheduling information of the data, feedback information used for transmission of the data and a system parameter used for transmission of the data].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the transmitting a buffer status report to a scheduling device comprises: transmitting the buffer status report to the scheduling device in the case that there is sidelink data to be transmitted” as taught by Li in the system of Wu, so that it would provide plurality of candidate channel coding schemes and a plurality of candidate transmission waveforms [see Li, ¶ 5].

Regarding claim 13, the claim recites the method in the first node according to claim 11 to perform the functions of the buffer status report transmission method performed by the terminal recited as in claim 6; therefore, claim 13 is rejected along the same rationale that rejected in claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 unpatentable over Wu et al. (US 2019/0274121) in view of Freda et al. (US 2021/0385694).
 
Regarding claim 7, Wu discloses the buffer status report transmission method according to claim 1, but does not explicitly disclose wherein the transmitting a buffer status report to a scheduling device comprises: transmitting the buffer status report to the scheduling device in the case that there is sidelink data to be transmitted.
However, Freda discloses wherein the transmitting a buffer status report to a scheduling device comprises: 
transmitting the buffer status report to the scheduling device in the case that there is sidelink data to be transmitted [¶¶ 119-120, 126; transmitting the change indication /(buffer status report) to the gNB/(scheduling device) in the case that there is sidelink data to be transmitted].  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the transmitting a buffer status report to a scheduling device comprises: transmitting the buffer status report to the scheduling device in the case that there is sidelink data to be transmitted” as taught by Freda in the system of Wu, so that it would sensing before selecting a resource from the RRC configured transmitting pool [see Freda, ¶ 8].

Regarding claim 14, the claim recites the method in the first node according to claim 11 to perform the functions of the buffer status report transmission method performed by the terminal recited as in claim 7; therefore, claim 14 is rejected along the same rationale that rejected in claim 7
 
Conclusion
In additional to references cited that are used for rejection as set forth above, Guo et al. (US 2019/0044667)is also considered as relevant prior arts for rejection of in claims 1, 8, and 15 (Fig. 5, ¶¶  111-125).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469